Title: To Benjamin Franklin from Madame ——— Düeil, 19 August 1783
From: Düeil, —— de Gravellines
To: Franklin, Benjamin


          
            Moncegneur
            a epernay le 19 aout 1783
          
          Sont escellance cerapelles [se rappellera] sandoutte que le 14 juilliet jeus lhonneur
            dele voir apasÿ et deluy aufrir duvin de chanpangne de mont Creux [mon Cru]. Monsieur le
            Compte de Mallebois qui citrouva, voulleu bien asurré sont escellance que je meritté sas
            [sa] Confiance et vous Mordonnate devous adressé un pannier de 60 bouttelles jes choisÿ
            Cellecy que les marchant devin duroÿ ont tachetté [ont achetées] pour labouche duprince
            et jay lhonneur de vous en nadresser un pannier de 62 bouttelles dont 50 de 1775 et 12
            de 1778 qui sont ettiquetté vous vous dret [voudrez] bien choisir Celluy qui vous plerat
            [plaira] pour une plus grande Cantitée sis Contre mont atante il ne cetrouvet pas
            avostre gouc [à votre gout] je vous ran veret [renverrai] dautre bouttelles dessé
            [d’essai] ayant a Coeur devous bien Cervir demeriteé vostre Confiance inis [ainsi] que
            celles detous Ce qui vous interesse aboston je suis en mes mes [à même] devous livreé
            tous Ce qui vous Conviendrat pour lamerique est autre lieux Commes vous latres [l’a
            très] bien dit Mr le Compte de Mallebois lafrance ayant fait un tretteé dalliance avec
            boston je cerret tres flatté dans [d’en] faire un de Commerce avec vous Monsieur et
            demeritté vostre Confiance vous trouveret en moy la franchize milliterre tenant a cest
            etta [cet état] de tous Cotteé Commes vous Ceriez peutetre enbarassé de mefaire par
            venir les fons de Ce pannier je chargeret Mr dueil directeur des nouvelles aux [eaux] de
            passÿ de recevoir lemontans [le montant] qui me ferat passé.
          Je recevré vos hordre [vos ordres] avec lerespect que vous mave inspiré et je noré rien
            tans a Coeur que daprandre que ce vin vous pleze degne [daignez] mefaire lagrasse
            demes’crire sis [la grâce de m’écrire si] vous en nette [en êtes]
            contans et agrez lasurance du profont respect avec lequel jay lhonneur detre Monsieur
            Vostre tres hunble et tres obeisante servante
          
            DÜEILfamme delaide major de
              gravellinesprez antemant aepernay en chanpangne
          
          
            Le pannier ariverat le 24 aout et part le 20 despernay il est
              Composé de 62 bouttelles qui a 50 sous labouttelles font 152 lt pour pallettes panier
              en palliage a clicer [clisser?] part bouttelles 413 sous total 156 lt 13 sous
          
         
          Notation: Dueil 19 Aout 1783
        